DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: identifier 38 is found in the specification but not in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flaps on the pockets of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the limitation “each of said straps being tensionable along wherein said straps are configured for compressing” it appears there are words missing, or words that need to be deleted, to make the limitation clear. It is unclear what the straps are tensionable along.

Claim 8 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if pocket flaps are being required by the claim or not. The flaps have been amended out of the claim, but a reference to “said flaps” remains in the claim, which lacks antecedent basis. It is unclear if the flap structure is or is not being claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 2019/0298565) in view of Trapani (US 2012/0117708), Nilforushan et al. (US 7,739,748), Giocondo Jr. (US 81105,371) and Corcoran (US 2018/0228226).
 	In regard to claim 1, Jacobs teaches a thermal therapy garment (garment: 10) assembly being configured to position hot or cold packs at locations on a user's body for pain therapy (see abstract), said assembly comprising: a shirt being wearable on a user wherein said shirt is configured to be in thermal communication with the user's body (paragraph 0021 details garment can be a shirt), the shirt having a body portion, a pair of shoulder portions and a pair of sleeves, said shirt having an outer surface and a back side (see paragraph 0021: inherent of a shirt); a plurality of pockets (envelopes: 110: paragraph 0025), each of said pockets (110) being coupled to said shirt (paragraph 0025), each of said pockets being aligned with points on the shirt such that the pockets are configured to be positioned corresponding to locations on the user's body that would commonly have heat therapy or cold therapy applied thereto (see abstract); a plurality of thermal packs, each of said thermal packs being positionable in a respective one of said pockets (paragraph 0025 detailing thermal packs in envelopes), each of said thermal packs being comprised of a thermally conductive material wherein each of said thermal packs is configured to be in thermal communication with the user's body when said thermal packs are positioned in said respective pocket (abstract), each of said thermal packs being exposable to a heat or a cold source wherein each of said thermal packs is configured to absorb heat or cold thereby facilitating each of said thermal packs to apply heat therapy to the locations on the user's body (paragraph 0009); and a plurality of straps (straps: 22, 26), each of said straps being coupled to said shirt (straps: 22, 26), each of said straps being tensionable along said shirt for compressing said shirt against the user's body wherein said straps are configured to reduce blood 7circulation in the user's body for enhancing effectiveness of the heat or cold therapy (paragraph 0009), each of said straps being releasably mateable to said shirt when said straps are tensioned along said shirt (see figure 1, paragraph 0034).  Further, Jacobs teaches said plurality of pockets being attached and arranged on the shirt as desired, since it is customizable (paragraph 0025-0029). Additionally, Jacobs teaches wherein each of said thermal packs is insertable through said top end of said respective pocket (see paragraph 0030); wherein each of said straps (22, 26) has a first end, a second end and a first surface extending therebetween (see figures 1 and 1, 2 and 4), said first surface of each of said straps being coupled to said outer surface of said shirt (via loops: 56), each of said first and second ends of each of said straps being free from said shirt (see buckle: 34 can be undone: figure 4), each of said first and second ends of each of said straps being mateable to said outer surface of said shirt (see figure 1 and paragraph 0035); and wherein said plurality of straps (22,26) includes a set of body straps, each of said body straps being horizontally oriented on said shirt (see figures, straps: 22, 26), each of said body straps being oriented collinear with a respective one of said rows of said body pockets (see figure 4 detailing the packs in envelopes and the straps extending around the same location).   
However, Jacobs fails to teach the shirt having copper filaments being integrated therein wherein said copper filaments are configured to facilitate pain relief in the user.
Trapani teaches a shirt garment made from copper filaments (paragraph 0020); wherein the copper filaments are configured to facilitate pain relief in the user (inherent function of copper).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the shirt of Jacobs with the copper filaments as taught by Trapani, since the shirt of Jacobs being made with copper filaments would provide a shirt that has antibacterial properties and improved mechanical strength (Trapani: paragraph 0020). 
Further, Jacobs fails to teach wherein each of said thermal packs are a hot and cold pack.
Nilforushan et al. teaches a garment with thermal packs located in pockets (see column 6, lines 50-53), wherein the thermal packs are each exposable to a heat source, wherein each of said thermal packs is configured to absorb heat thereby facilitating each of said thermal packs to apply heat therapy to the strategic locations on the user's body, each of said thermal packs being exposable to a cooling source; and wherein each of said thermal packs is configured to be cooled thereby facilitating each of said thermal packs to apply cold therapy to the strategic locations on the user's body (column 7, lines 10-31).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the thermal pack of Jacobs to be both a cold and hot thermal pack as taught by Nilforushan et al., since the thermal pack of Jacobs being both a hot and cold pack provides a garment that only needs one type of pack to produce cold and hot therapy as desired depending upon what is needed by the user (Nilforushan et al.: column 7, lines 10-31).
Jacobs, Trapani and Nilforushan et al. fail to teach the pockets on the exterior side of the shirt, aligned in rows on the shoulders and back of the shirt. 
Giocondo teaches pockets for thermal packs positioned on the back and exterior/outer side of the shirt garment (see figures 1-4: column 5, lines 8-23); wherein a set of body pockets are arranged into a plurality of rows on said body portion of said shirt (see figures 1 and 3 detailing multiple rows of pockets). The rows of pockets of Giocondo provided on the outer surface of the shirt of Jacobs would provide straps extending across a row of pockets due to the ability to reposition the pockets along the outer surface of the shirt so that the straps would extend along more than one pocket along the back of the garment to assist with the hold/cold therapy (see Jacobs paragraph 0009).
It would have been obvious before the effective filing date to one having ordinary skill in that art to have provided the repositionable thermal garment of Jacobs with the repositionable thermal pockets attached to the exterior of the garment and placed in rows as taught by Giocondo, since the thermal garment of Jacobs provided with repositionable thermal pockets located in multiple rows along the back exterior of the garment would provide a thermal garment that provides easy access to the thermal pockets during use, provides thermal therapy to the back of the user’s body as desired, and allows the straps to be positioned over the thermal pockets to aid in hot/hold therapy.
Corcoran teaches a thermal garment with pockets located there along to accommodate thermal packs (paragraph 0022); wherein the pockets include a set of shoulder pockets each being positioned on a respective one of said shoulder portions (shoulder pockets are 11c).  
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the thermal shirt garment of Jacobs with the pockets located along the shoulders as taught by Corcoran, since the shirt garment of Jacobs provided with thermal pockets located along the shoulder portions would provide a thermal garment that provides thermal properties to the shoulders of the user as desired or needed.

 	In regard to claim 3, Jacobs teaches each of said pockets having a top end, said top end of each of said pockets being open into an interior of said pockets (paragraph 0030 details flaps at the top opening of the pockets).  

 	In regard to claim 4, Jacobs teaches wherein each of said thermal packs is insertable through said top end of said respective pocket (see paragraph 0030).  

 	In regard to claim 5, Jacobs teaches wherein each of said straps (22, 26) has a first end, a second end and a first surface extending therebetween (see figures 1 and 1, 2 and 4), said first surface of each of said straps being coupled to said outer surface of said shirt (via loops: 56), each of said first and second ends of each of said straps being free from said shirt (see buckle: 34 can be undone: figure 4), each of said first and second ends of each of said straps being mateable to said outer surface of said shirt (see figure 1 and paragraph 0035).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs, Trapani, Nilforushan et al., Giocondo, Jr. and Corcoran as applied to claims 1 above, and further in view of Shin (US 2017/0231798).
Jacobs, Trapani, Nilforushan et al., Gioconodo, and Corcoran fail to teach a plurality of straps including a pair of shoulder straps, each of said shoulder straps being positioned on a respective one of said shoulder portions of said shirt, each of said shoulder straps being aligned with an intersection of a respective one of said sleeves and said respective shoulder portion.
In regard to claim 7, Shin teaches a garment for improving posture with a plurality of straps including a pair of shoulder straps (shoulder straps: 30), each of said shoulder straps being positioned on a respective one of said shoulder portions of said shirt (see figures 1-4), each of said shoulder straps being aligned with an intersection of a respective one of said sleeves and said respective shoulder portion (figures 1-4: paragraph 0027).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the posture enhancing shirt of Jacobs with the posture enhancing shoulder straps as taught by Shin, since the posture enhancing shirt of Jacobs provided with posture enhancing shoulder straps would provide a garment that improves posture support to straighten a user’s shoulders (Shin: paragraph 0027).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 2019/0298565) in view of Trapani (US 2012/0117708), Nilforushan et al. (US 7,739,748), Giocondo Jr. (US 81105,371), Corcoran (US 2018/0228226), and Shin (US 2017/0231798).
 	In regard to claim 8, Jacobs teaches a thermal therapy garment (garment: 10) assembly being configured to position hot or cold packs at locations on a user's body for pain therapy (see abstract), said assembly comprising: a shirt being wearable on a user wherein said shirt is configured to be in thermal communication with the user's body (paragraph 0021 details garment can be a shirt), the shirt having a body portion, a pair of shoulder portions and a pair of sleeves, said shirt having an outer surface and a back side (see paragraph 0021: inherent of a shirt); a plurality of pockets (envelopes: 110: paragraph 0025), each of said pockets (110) being coupled to said shirt (paragraph 0025), each of said pockets being aligned with points on the shirt such that the pockets are configured to be positioned corresponding to locations on the user's body that would commonly have heat therapy or cold therapy applied thereto (see abstract); a plurality of thermal packs, each of said thermal packs being positionable in a respective one of said pockets (paragraph 0025 detailing thermal packs in envelopes), each of said thermal packs being comprised of a thermally conductive material wherein each of said thermal packs is configured to be in thermal communication with the user's body when said thermal packs are positioned in said respective pocket (abstract), each of said thermal packs being exposable to a heat or a cold source wherein each of said thermal packs is configured to absorb heat or cold thereby facilitating each of said thermal packs to apply heat therapy to the locations on the user's body (paragraph 0009); and a plurality of straps (straps: 22, 26), each of said straps being coupled to said shirt (straps: 22, 26), each of said straps being tensionable along said shirt for compressing said shirt against the user's body wherein each of said straps is configured to reduce blood 7circulation in the user's body for enhancing effectiveness of the heat or cold therapy (paragraph 0009), each of said straps being releasably mateable to said shirt when said straps are tensioned along said shirt (see figure 1, paragraph 0034).  Further, Jacobs teaches said shirt has a body portion, a pair of shoulder portions and a pair of sleeves, said shirt having an outer surface and a back side; said plurality of pockets being attached and arranged on the shirt as desired, since it is customizable (paragraph 0025-0029). Additionally, Jacobs teaches each of said pockets has a top end, said top end of each of said pockets being open into an interior of said pockets (paragraph 0030 details flaps at the top opening of the pockets); and each of said pockets includes a flap being movably positioned on said shirt and being aligned with said top end of a respective one of said pockets (paragraph 0030, inherent of pocket flaps), said flap on each of said pockets being foldable over said top end of said respective pocket for closing said top end of said respective pocket (paragraph 0030, inherent of pocket flaps); wherein each of said thermal packs is insertable through said top end of said respective pocket, said flap on said respective pocket being foldable over said thermal pack in said respective pocket to retain said thermal pack in said respective pocket (see paragraph 0030); wherein each of said straps (22, 26) has a first end, a second end and a first surface extending therebetween (see figures 1 and 1, 2 and 4), said first surface of each of said straps being coupled to said outer surface of said shirt (via loops: 56), each of said first and second ends of each of said straps being free from said shirt (see buckle: 34 can be undone: figure 4), each of said first and second ends of each of said straps being mateable to said outer surface of said shirt (see figure 1 and paragraph 0035); and wherein said plurality of straps (22,26) includes a set of body straps, each of said body straps being horizontally oriented on said shirt (see figures, straps: 22, 26), each of said body straps being oriented collinear with a respective one of said rows of said body pockets (see figure 4 detailing the packs in envelopes and the straps extending around the same location).   
However, Jacobs fails to teach the shirt having copper filaments being integrated therein wherein said copper filaments are configured to facilitate pain relief in the user.
Trapani teaches a shirt garment made from copper filaments (paragraph 0020); wherein the copper filaments are configured to facilitate pain relief in the user (inherent function of copper).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the shirt of Jacobs with the copper filaments as taught by Trapani, since the shirt of Jacobs being made with copper filaments would provide a shirt that has antibacterial properties and improved mechanical strength (Trapani: paragraph 0020). 
Further, Jacobs fails to teach wherein each of said thermal packs are a hot and cold pack.
Nilforushan et al. teaches a garment with thermal packs located in pockets (see column 6, lines 50-53), wherein the thermal packs are each exposable to a heat source, wherein each of said thermal packs is configured to absorb heat thereby facilitating each of said thermal packs to apply heat therapy to the strategic locations on the user's body, each of said thermal packs being exposable to a cooling source; and wherein each of said thermal packs is configured to be cooled thereby facilitating each of said thermal packs to apply cold therapy to the strategic locations on the user's body (column 7, lines 10-31).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the thermal pack of Jacobs to be both a cold and hot thermal pack as taught by Nilforushan et al., since the thermal pack of Jacobs being both a hot and cold pack provides a garment that only needs one type of pack to produce cold and hot therapy as desired depending upon what is needed by the user (Nilforushan et al.: column 7, lines 10-31).
Jacobs, Trapani and Nilforushan et al. fail to teach the pockets on the exterior side of the shirt, aligned in rows on the shoulders and back of the shirt. 
Giocondo teaches pockets for thermal packs positioned on the back and exterior/outer side of the shirt garment (see figures 1-4: column 5, lines 8-23); wherein a set of body pockets are arranged into a plurality of rows on said body portion of said shirt (see figures 1 and 3 detailing multiple rows of pockets). The rows of pockets of Giocondo provided on the outer surface of the shirt of Jacobs would provide straps extending across rows of pockets due to the ability to reposition the pockets along the outer surface of the shirt so that the straps would extend along more than one row of pocket along the back of the garment to assist with the hold/cold therapy (see Jacobs paragraph 0009).
It would have been obvious before the effective filing date to one having ordinary skill in that art to have provided the repositionable thermal garment of Jacobs with the repositionable thermal pockets attached to the exterior of the garment and placed in rows as taught by Giocondo, since the thermal garment of Jacobs provided with repositionable thermal pockets located in multiple rows along the back exterior of the garment would provide a thermal garment that provides easy access to the thermal pockets during use, provides thermal therapy to the back of the user’s body as desired, and allows the straps to be positioned over the thermal pockets to aid in hot/hold therapy.
Corcoran teaches a thermal garment with pockets located there along to accommodate thermal packs (paragraph 0022); wherein the pockets include a set of shoulder pockets each being positioned on a respective one of said shoulder portions (shoulder pockets are 11c).  
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the thermal shirt garment of Jacobs with the pockets located along the shoulders as taught by Corcoran, since the shirt garment of Jacobs provided with thermal pockets located along the shoulder portions would provide a thermal garment that provides thermal properties to the shoulders of the user as desired or needed.
Jacobs, Trapani, Nilforushan et al., Gioconodo, and Corcoran fail to teach a plurality of straps including a pair of shoulder straps, each of said shoulder straps being positioned on a respective one of said shoulder portions of said shirt, each of said shoulder straps being aligned with an intersection of a respective one of said sleeves and said respective shoulder portion.
Shin teaches a garment for improving posture with a plurality of straps including a pair of shoulder straps (shoulder straps: 30), each of said shoulder straps being positioned on a respective one of said shoulder portions of said shirt (see figures 1-4), each of said shoulder straps being aligned with an intersection of a respective one of said sleeves and said respective shoulder portion (figures 1-4: paragraph 0027).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the posture enhancing shirt of Jacobs with the posture enhancing shoulder straps as taught by Shin, since the posture enhancing shirt of Jacobs provided with posture enhancing shoulder straps would provide a garment that improved posture support to straighten a user’s shoulders (Shin: paragraph 0027).

Response to Arguments
Applicant remarks that the prior art fails to teach the straps being oriented to extend over and across an associated one of said rows of said body pocket. 
Jacobs teaches a shirt garment with interior thermal pockets that can be placed as desired along the garment. Further, Jacobs teaches tightening straps (22 and 26) that provide compression against the user’s body and also increase the effectiveness of cold and/or hot packs located therebetween the straps and the user’s body (see paragraph 0009). Therefore, the straps of Jacobs with the rows of thermal pockets as taught by Giocondo, Jr. on the outer back side of the garment, would provide a tightening strap that extends across rows of thermal pockets to increase the effectiveness of the cold/hot therapy and improve compression and posture of the garment. The outer pockets of Giocondo, Jr. are capable of being placed as desired due to the Velcro attachment system, which would allow for the pockets to be placed corresponding to the straps for maximum hot/cold therapy. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732